     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 1 of 27 Page ID #:27623



 1     SHEPHERD, FINKELMAN, MILLER
       & SHAH, LLP
 2
       Kolin Tang
 3     1401 Dove Street
       Suite 540
 4
       Newport Beach, CA 92660
 5     Phone: 323-510-4060
       Fax: 866-300-7367
 6
       Email: ktang@sfmslaw.com
 7
       Counsel for Plaintiffs, on behalf of themselves
 8     and all others similarly situated
 9     [Additional Counsel on signature page]
10
                         IN THE UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
       STEVE ODDO, RAJENE         )               Case Number: 8:15-cv-01985 CAS (Ex)
13     REARDON, ANTHONY LASALA,   )
                                  )
14     LINDA LAMM, KEITH KIMBALL, )
       NORMAN KLINGE, and DAN     )               PLAINTIFFS’ REPLY IN SUPPORT
15     GALLAGHER, on behalf of    )               OF MOTION TO LIMIT
                                  )
16     themselves and all others similarly
                                  )               CONSIDERATION OF THE
       situated,                  )               EXPERT REPORT OF DR. JOHN H.
17                                )               JOHNSON, IV
                 Plaintiffs,      )
18                                )
           vs.                    )
19                                )
20     ARCOAIRE AIR CONDITIONING ))               Amended Complaint Filed: March 7, 2016
       AND HEATING, CARRIER       )
21     CORPORATION, BRYANT        )               Judge: Hon. Christina A. Snyder
       HEATING AND COOLING        )               Hearing: January 27, 2020
22                                )               Time: 10:00AM
       SYSTEMS, COMFORTMAKER AIR )
23     CONDITIONING & HEATING,    )               Courtroom: 8D, First Street Courthouse
       INTERNATIONAL COMFORT      )
24                                )               REDACTED VERSION OF
       PRODUCTS LLC, and UNITED   )
25     TECHNOLOGIES CORPORATION, )                DOCUMENT PROPOSED TO BE
                                  )               FILED UNDER SEAL
26                                )
                 Defendants.      )
27                                )
28

       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 2 of 27 Page ID #:27624



 1     PAUL CORMIER and NICHOLAS                  Case Number: 8:18-cv-07030-CAS (EX)
       SHONER, on behalf of themselves          )
 2                                              )
       and all others similarly situated,       )
 3                                              ) Consolidated with
             Plaintiffs,                        ) Case No. 8:15-cv-01985
 4                                              )
                                                ) for Pretrial Proceedings
 5           vs.                                )
                                                )
 6                                              )
       CARRIER CORPORATION,                     )
 7                                              )
             Defendant.                         )
 8                                              )
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   ii
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 3 of 27 Page ID #:27625



 1                                                  TABLE OF CONTENTS
 2
       INTRODUCTION ............................................................................................................. 1
 3
       ARGUMENT ..................................................................................................................... 2
 4
       I.       Nguyen Confirms The Validity Of Plaintiffs’ Cost-Of-Repair Damages Model.... 3
 5
 6     II.      Dr. Johnson’s Opinion That Mr. Sikorsky’s Damages Model Is Not
 7              “Consistent” With Plaintiffs’ Theory Of Liability Is An Improper Legal
                Conclusion ............................................................................................................. 12
 8
 9     III.     Dr. Johnson’s Opinion That Mr. Sikorsky’s Damages Model Is Not
                “Consistent” With Plaintiffs’ Theory Of Liability Is Unreliable .......................... 13
10
11     IV.      Dr. Johnson’s Opinion Is Also Unreliable Because It
                Mischaracterizes Plaintiffs’ Claims ....................................................................... 15
12
13     V.       Dr. Johnson Is Not Qualified To Criticize Mr. Sikorsky’s Opinion
                That The Presence Of Ryconox Is A Defect ......................................................... 17
14
15     VI.      Dr. Johnson Improperly Calculated Reported Failure Rates ................................. 18

16     CONCLUSION ................................................................................................................ 20
17
18
19
20
21
22
23
24
25
26
27
28

       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                                                       i
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 4 of 27 Page ID #:27626



 1
                                           TABLE OF AUTHORITIES
 2
       CASES
 3
 4     Aspinall v. Philip Morris Cos.,
          813 N.E.2d 476 (Mass. 2004) ..................................................................................... 11
 5
       Baker v. Microsoft Corp.,
 6
         797 F.3d 607 (9th Cir. 2015) ...................................................................................... 17
 7
       Brown v. Bennett,
 8        136 S.W. 3d 552 (Mo. Ct. App. 2004) ....................................................................... 11
 9
       Comcast Corp. v. Behrend,
10       569 U.S. 27 (2013) ............................................................................................... passim
11     In re Conagra Foods, Inc.,
12         302 F.R.D. 537 (C.D. Cal. 2014) .................................................................................. 2
13     Daniel v. Ford Motor Co.,
         2016 U.S. Dist. LEXIS 65723 (E.D. Cal. May 17, 2016) ............................................ 1
14
15     Daubert v. Merrell Dow Pharms., Inc.,
         509 U.S. 579 (1993) ...................................................................................... 2, 4, 12, 20
16
17     Falco v. Nissan N. Am., Inc.,
          2016 U.S. Dist. LEXIS 46115, 2016 WL 1327474 (C.D. Cal. Apr. 5, 2016).......... 1, 5
18
       Faltermeier v. FCA US LLC,
19        2016 WL 10879705 (W.D. Mo. May 26, 2016) ......................................................... 11
20
       Gen. Elec. Co. v. Joiner,
21       522 U.S. 136 (1997) .............................................................................................. 12, 13
22     In re Gen. Motors LLC Ignition Switch Litig.,
23         2019 WL 3564698 (S.D.N.Y. Aug. 6, 2019)................................................................ 9
24     Hadley v. Kellogg Sales Co.,
25       324 F. Supp. 3d 1084 (N.D. Cal. 2018) ...................................................................... 10

26     Hand Elecs., Inc. v. Snowline Joint Unified Sch. Dist.,
         21 Cal. App. 4th 862 (1994) ......................................................................................... 7
27
28

       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   ii
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 5 of 27 Page ID #:27627



 1     Miller v. Fuhu Inc.,
          2015 U.S. Dist. LEXIS 162564, 2015 WL 7776794 (C.D. Cal. Dec. 1, 2015)
 2
          (Snyder, J.) ...................................................................................................... 2, 5, 6, 19
 3
       Morales v. Kraft Foods Grp., Inc.,
 4       2017 U.S. Dist. LEXIS 97433 (C.D. Cal. June 9, 2017) ...................................... 10, 13
 5
       Nguyen v. Nissan N. Am., Inc.,
 6       932 F.3d 811 (9th Cir. 2019) ............................................................................... passim
 7     In re NJOY, Inc. Consumer Class Action Litig.,
 8        120 F. Supp. 3d 1050 (C.D. Cal. 2015) ................................................................ 10, 13
 9     Pulaski & Middleman, LLC v. Google, Inc.,
          802 F.3d 979 (9th Cir. 2015) ........................................................................................ 5
10
11     Saavedra v. Eli Lilly & Co.,
          2014 WL 7338930 (C.D. Cal. Dec. 18, 2014) ............................................................ 10
12
       Safeco Ins. Co. v. J & D Painting,
13
          17 Cal. App. 4th 1199 (1993) ....................................................................................... 8
14
       Salas v. Toyota Motor Sales, U.S., Inc.,
15        2019 U.S. Dist. LEXIS 77847 (C.D. Cal. Mar. 27, 2019)............................................ 1
16
       Sali v. Corona Reg’l Med. Ctr.,
17        909 F.3d 996 (9th Cir. 2018) .............................................................................. 2, 4, 20
18     Shiplet v. Copeland,
19        450 S.W.3d 433 (Mo. Ct. App. 2014) ........................................................................ 11
20     Twin Fires Inv., LLC v. Morgan Stanley Dean Witter & Co.,
21       837 N.E.2d 1121 (Mass. 2005) ................................................................................... 11

22     United States v. Sierra Pac. Indus.,
         2012 WL 1898945 (E.D. Cal. May 23, 2012) .............................................................. 8
23
24     Wasson v. Schubert,
         964 S.W. 2d 520 (Mo. Ct. App. 1998) ....................................................................... 11
25
       Wolin v. Jaguar Land Rover N. Am., LLC,
26       617 F.3d 1168 (9th Cir. 2010) ........................................................................ 15, 16, 17
27
       Zakaria v. Gerber Prod. Co.,
28        2017 WL 9512587 (C.D. Cal. Aug. 9, 2017) ............................................................. 10

       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   iii
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 6 of 27 Page ID #:27628



 1                                         INTRODUCTION
 2           As discussed in Plaintiffs’ opening brief (ECF No. 255 (“MTE Johnson”)), the
 3     Ninth Circuit’s decision in Nguyen v. Nissan N. Am., Inc., 932 F.3d 811, 818 (9th Cir.
 4     2019), confirms that a cost-of-repair damages model is both “consistent” with omission
 5     claims arising out of a product defect and a “reasonable basis of computation of
 6     damages.” Moreover, the Ninth Circuit rejected the same “mischaracterization” of the
 7     plaintiff’s claims that Carrier attempts here. The presence of the unapproved rust
 8     inhibitor Ryconox within the units is itself the injury, not the post-sale manifestation in
 9     performance loss. Nguyen, thus, unequivocally puts to rest Carrier’s attempts to muddy
10     the issues through its rebuttal expert, Dr. Johnson, upon whom Carrier relies for its
11     position that Mr. Sikorsky’s cost-of-repair damages model is not “consistent” with
12     Plaintiffs’ theory of liability because those damages calculations are not limited to
13     HVAC units where the defect manifests.
14           Faced with Nguyen, Carrier spends a significant portion of its brief attempting to
15     salvage its motion to exclude Mr. Sikorsky’s cost-of-repair model, rather than defending
16     the relevance, reliability, or credibility of Dr. Johnson’s critiques. When it finally gets to
17     defending Dr. Johnson’s analysis and conclusions, Carrier’s responses consist of
18     misdirection, implicit concessions, and attempts at minimizing Dr. Johnson’s many
19     methodological errors.
20           The Court, however, need not expend its time ascertaining the extent of the flaws
21     of Dr. Johnson’s report because Plaintiffs’ cost-of-repair damages model is
22     indistinguishable from the model that the Ninth Circuit recently approved in Nguyen and
23     from the models endorsed by numerous district courts in similar cases that concluded
24     repair cost is a viable class-wide measure of damages in cases involving failure to
25     disclose known product defects. See, e.g., Salas v. Toyota Motor Sales, U.S., Inc., 2019
26     U.S. Dist. LEXIS 77847, at *35-36 (C.D. Cal. Mar. 27, 2019) (UCL and FAL claims);
27     Daniel v. Ford Motor Co., 2016 U.S. Dist. LEXIS 65723, at *22-24 (E.D. Cal. May 17,
28     2016) (UCL claims); Falco v. Nissan N. Am., Inc., 2016 U.S. Dist. LEXIS 46115, at *37,
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   1
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 7 of 27 Page ID #:27629



 1     2016 WL 1327474 (C.D. Cal. Apr. 5, 2016) (UCL, CLRA, FAL, and common law
 2     claims); Miller v. Fuhu Inc., 2015 U.S. Dist. LEXIS 162564, at *58, *60, 2015 WL
 3     7776794 (C.D. Cal. Dec. 1, 2015) (Snyder, J.) (UCL, CLRA, and FAL claims).
 4     Following these authorities, the Court does not need to exclude Dr. Johnson’s opinion to
 5     find that Plaintiffs’ cost-of-repair model is an acceptable class-wide damages model for
 6     omission claims, satisfies Comcast, and is “a reasonable basis of computation,” just as it
 7     was in Nguyen. 932 F.3d at 818.
 8           Nevertheless, the Court should afford no weight to Dr. Johnson’s core opinion that
 9     Mr. Sikorsky’s damages model “do[es] not provide an economic theory of class-wide
10     harm that is consistent with Plaintiffs’ theory of liability,” as well as Dr. Johnson’s
11     analysis upon which that conclusion is built, (Def. Ex. 20, at ¶ 6), because it is a clearly
12     improper legal conclusion that violates the province of the Court. It is no coincidence
13     that Dr. Johnson’s opinion mirrors the standard set forth in Comcast Corp. v. Behrend,
14     569 U.S. 27, 35 (2013), that Plaintiffs’ “damages case must be consistent with [their]
15     liability case.” See In re Conagra Foods, Inc., 302 F.R.D. 537, 557 (C.D. Cal. 2014)
16     (quotation omitted) (“Courts have held that expert witnesses’ use of ‘judicially defined
17     terms,’ ‘terms that derived their definitions from judicial interpretations,’ and ‘legally
18     specialized terms’ . . . constitute[ ] [an] expression of opinion as to the ultimate legal
19     conclusion.”). This offense is separate and apart from Dr. Johnson’s foray beyond his
20     expertise as an economist, which would otherwise be examined under the standard set
21     forth in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and only subject to
22     limited consideration, as opposed to complete exclusion, under Sali v. Corona Reg’l
23     Med. Ctr., 909 F.3d 996 (9th Cir. 2018).
24           Moreover, Dr. Johnson’s opinions merit very little consideration, if any, under the
25     Daubert standard and Sali because Dr. Johnson goes beyond his expertise as an
26     economist to opine on legal as well as engineering issues, mischaracterizes Plaintiffs’
27     claims, and applies a careless and overinclusive approach to his calculations based on
28
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   2
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 8 of 27 Page ID #:27630



 1     flawed assumptions, all of which Carrier either concedes or fails to meaningfully address
 2     in its opposition brief, ECF No. 270.
 3                                              ARGUMENT
 4     I.    Nguyen Confirms The Validity Of Plaintiffs’ Cost-Of-Repair Damages Model
 5           As discussed in Plaintiffs’ opening brief, the Ninth Circuit confirmed in Nguyen
 6     that Plaintiffs’ cost-of-repair damages models satisfy Comcast. MTE Johnson at 2-4.1
 7     Just as the Nguyen plaintiff “demonstrated the nexus between his legal theory—that
 8     Nissan violated California law by selling vehicles with a defective clutch system that
 9     was not reflected in the sale price—and his damages model—the average cost of repair,”
10     Plaintiffs here “demonstrated the nexus between [their] legal theory”—that Carrier
11     violated California and other state laws by selling HVAC units contaminated with
12     Ryconox—and their damages model—the average cost of repairing the HVAC system
13     by removing the contamination. See Nguyen, 932 F.3d at 821. “Whether [Plaintiffs’]
14     proposed calculation of the replacement cost is accurate, whether the [system] was
15     actually defective, and whether [Carrier] knew of the alleged defect are merits inquiries
16     unrelated to class certification.” Id.
17           The Ninth Circuit’s holding in Nguyen alone precludes the applicability of Dr.
18     Johnson’s report to Plaintiffs’ motion for class certification, notwithstanding its other
19     problems. Carrier relies on Dr. Johnson’s report mainly in its effort to exclude Mr.
20     Sikorsky’s cost-of-repair damages model based on Dr. Johnson’s conclusion that the
21     model “do[es] not provide an economic theory of class-wide harm that is consistent with
22     Plaintiffs’ theory of liability.” (Def. Ex. 20, at ¶ 6); see Defs.’ Motion to Exclude
23
       1
         Mr. Sikorsky proposes two cost-of-repair damages models: one based on the cost of
24
       removing the contaminant from the air conditioners at the time of sale (Pl. Ex. 7, at ¶¶
25     101-12, 131-41), and the second based on the cost of injecting Zerol Ice, (id., at ¶¶ 102-
       30), which Carrier claims is a viable repair at any time, even long after sale. As Mr.
26
       Sikorsky explains, the post-sale and post-use Zerol Ice treatment causes damage and
27     creates new risks for the HVAC unit (id., at ¶¶ 142-68), but Plaintiffs present the
       alternative models for the factfinder to determine which is the most appropriate model to
28
       apply.
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   3
     Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 9 of 27 Page ID #:27631



 1     Sikorsky, ECF No. 238 (“MTE Sikorsky”), at 16. But Nguyen plainly and clearly rejects
 2     that premise in its entirety and, thus, establishes that Dr. Johnson’s conclusion, which is,
 3     incidentally, also an improper legal conclusion, is completely wrong.
 4           Despite Nguyen’s clear rejection of Dr. Johnson’s challenge to Mr. Sikorsky’s
 5     damages model, Carrier still responds with four arguments disputing the propriety of this
 6     model under Comcast. Br. at 7-13. These arguments do not actually address Plaintiffs’
 7     challenges to Dr. Johnson’s report—which is the sole subject of Plaintiffs’ motion—nor
 8     do they have any merit. Instead, they largely regurgitate arguments Carrier made in its
 9     attempt to exclude Mr. Sikorsky’s damages model from consideration based on a
10     Daubert analysis, a request inappropriate at class certification. MTE Sikorsky at 19-21;
11     see Sali, 909 F.3d at 1006 (“[I]n evaluating challenged expert testimony in support of
12     class certification, a district court should evaluate admissibility under the standard set
13     forth in Daubert. . . . But admissibility must not be dispositive.”).
14           First, Carrier asserts that “the cost of repair only works as a viable proxy for
15     damages when an actual, viable repair is possible that could be performed in the field to
16     address the alleged defect,” and then claims that Plaintiffs’ cost-of-repair model is
17     “wholly hypothetical” because it has never been performed in the field and cannot be
18     performed in the field. Br. at 8-10. The “in the field” requirement that Carrier seeks to
19     impose for a “benefit-of-the-bargain”-type damages model is drawn from whole cloth
20     and contrary to Nguyen.
21           In Nguyen, the Ninth Circuit endorsed the plaintiff’s position that the “cost of
22     replacing [ ] a defective component . . . is a proxy for [his] overpayment of the vehicle at
23     the point of sale.” 932 F.3d at 821 (emphasis added). This is because the Nguyen
24     plaintiff, like Plaintiffs here, sought compensation for a defect “that was not reflected in
25     the sale price.” Id. The cost-of-repair at the time of sale is a proper proxy of damages, as
26     it “satisf[ies] the expectancy interest of the defrauded [P]laintiff[s]” and is a non-
27
28
       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
       No. 8:15-cv-01985 CAS (Ex)                                                   4
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 10 of 27 Page ID #:27632



 1   speculative and reasonable measure of Plaintiffs’ loss of their “benefit-of-the-bargain.”
 2   See id. (quoting Stout v. Turney, 586 P.2d 1228, 1232 (Cal. 1978)).2
 3         Though Carrier cites the record in Nguyen to suggest that the named plaintiff “had
 4   already had the component replaced” and that the “components were available from a
 5   Nissan supplier,” the Ninth Circuit did not rely on or even mention those facts to reach
 6   its decision, much less impose an “in the field” requirement. Instead, the Ninth Circuit
 7   found that the district court’s “focus[ ] on potential post-purchase value” led the district
 8   court to err. Id. at 820. If anything, the cost-of-repair at the time of sale is a more
 9   accurate proxy of damages than post-sale, a point that Carrier even agrees with later in
10   its brief. Br. at 14 n.6 (“[I]n cases alleging an omission-based theory of liability, a valid
11   damages model must ‘focus . . . on the value at the time of purchase.’”).
12         Meanwhile, none of the authorities Carrier cites—all of which predate Nguyen—
13   hold to the contrary. In Falco, the court found that the average cost-of-repair model was
14   sufficient because it captured the “money that [the plaintiffs] would not have needed to
15   spend had Nissan either disclosed the defect or repaired [it] itself.” 2016 WL 1327474,
16   at *12. Likewise, here, Mr. Sikorsky’s cost-of-repair model, i.e., the cost to remove the
17   contaminant at the point of sale, captures the cost had Carrier “repaired [the defect]
18   itself.” See id. In Miller, this Court disregarded the expert’s proposed cost-of-repair
19   model because the expert “implicitly acknowledge[ed]” that it was unclear whether the
20   “means of repairing the defect . . . exists.” 2015 WL 7776794, at *20. In contrast, Mr.
21   Sikorsky is clear that his cost-of-repair model is not “theoretical”; he describes the steps
22   to do so without any of the expert’s hedging in Miller. Compare Pl. Ex. 7, at ¶ 135
23
     2
       Carrier also argues that the air conditioner may have run for some time prior to the time
24
     of purchase for new home purchasers. Br. at 9 n.3. That is irrelevant, however, because
25   the cost of repair is merely a proxy for benefit-of-the-bargain damages. The calculation
     of damages “requires only that some reasonable basis of computation of damages be
26
     used, and the damages may be computed even if the result reached is an approximation.”
27   Nguyen, 932 F.3d at 818 (quoting Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1183
     (9th Cir. 2017)); Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 989 (9th Cir.
28
     2015).
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   5
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 11 of 27 Page ID #:27633



 1   (“Accordingly, removing Ryconox from a new system before it has run in the field
 2   would require the following steps . . . .”), with Miller, 2015 WL 7776794, at *20, *20
 3   n.8 (noting that the plaintiff’s expert had not identified a viable means of repair and that
 4   his declaration stated, “[I]f it is determined that a ‘repair’ of the defect could be
 5   accomplished, then the cost of repair would provide another way to measure classwide
 6   damages. . . . Of course, not all defects are capable of being repaired, because doing so
 7   would require redesigning the product’”).
 8          Moreover, Carrier ignores Mr. Sikorsky’s alternative cost-of-repair damages
 9   model, which is based on the cost of treating the affected HVAC units with Zerol Ice,
10   which was Carrier’s own method of “repairing” the units after sale and use. (Pl. Ex. 7, at
11   ¶¶ 102-30.) Again, while it is not a complete repair because it causes additional damage
12   to the system (                                              ) it does mitigate the effects
13   caused by Ryconox and, thus, presents a minimum repair cost. (Id., at ¶ 102.) As
14   relevant here, such a partial repair can be performed “in the field” post-purchase and use.
15   (See id., at ¶ 130.)
16          Second, Carrier argues that Mr. Sikorsky’s cost-of-repair model is distinguishable
17   from that in Nguyen because the time-of-sale model “would generate enormous
18   windfalls that do not fairly approximate the alleged price inflation that resulted from the
19   purported omission.” Br. at 10-11. As a preliminary matter, Carrier’s “windfall”
20   argument contradicts its first argument because the cost of repair at the time of purchase
21   can only be less than the complete cost of repair today. 3 (See Pl. Ex. 7, at ¶ 132.) In any
22   event, Carrier bases this assertion on Plaintiffs and class members receiving a greater
23   percent of the purchase price of an HVAC unit using Mr. Sikorsky’s cost-of-repair
24   model than the Nguyen plaintiff did; a result, Carrier argues, purportedly rendered even
25   more implausible because (a) some class members already had their HVAC unit
26   3
      Again, the post-sale and post-use treatment using Zerol Ice that Mr. Sikorsky proposes
27   creates other problems, which renders it an incomplete fix. (Pl. Ex. 7, at ¶¶ 142-68.) A
     complete post-sale and post-use fix would require an extensive overhaul of the HVAC
28
     unit, which Plaintiffs do not propose.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   6
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 12 of 27 Page ID #:27634



 1   “repaired” with a Zerol Ice injection or a replaced TXV at no cost and did not “suffer[]
 2   any kind of failure or other harm,” or (b) “purchased a larger 3.5- to 5-ton unit for which
 3   there was no increased rate in failure.”4 Br. at 10-11. Carrier does not claim that any
 4   class member received the repair that Mr. Sikorsky advises should have been performed,
 5   which would remove the Ryconox from the system, as opposed to the “band-aid”
 6   solutions of replacing stuck TXVs or injecting Zerol Ice. (See Pl. Ex. 7, at ¶ 18.D.)
 7   Moreover, Carrier’s argument ignores that the cost-of-repair is a proxy for overpayment.
 8         As for 3-5 ton units, as explained in Plaintiffs’ class certification reply brief (ECF
 9   No. 252, at 26-27), these contain Ryconox, just like 1.5-2.5 ton units. There is no
10   difference in Plaintiffs’ theory of liability between different sizes—they are all defective
11   due to the presence of Ryconox. Carrier is once again attempting to mischaracterize the
12   claims as being based on manifestation, as opposed to the defect itself. Moreover, the
13   reason Carrier did not see an increased failure rate in 3-5 ton units is because Carrier
14   never tracked Ryconox-related failures in them and admitted that “Ryconox-related
15   claims for these larger 3-5 ton units cannot reliably be gathered based on [Carrier’s]
16   warranty data.” (Defs.’ Interrogatory Response 10 [Pl. Ex. 63]; see Pl. Ex. 64, at 5494;
17   Pl. Ex. 7, at ¶¶ 94-97.)
18         Tellingly, Carrier relies on three inapposite authorities addressing damages in the
19   context of the tortious destruction of property under California common law to support
20   its position. See Hand Elecs., Inc. v. Snowline Joint Unified Sch. Dist., 21 Cal. App. 4th
21   862, 865 (1994) (where a school district employee “either failed to stop at a stop sign or
22   proceeded prematurely into traffic and broadsided [plaintiff]’s truck, which had the
23   right-of-way” and damaged “[plaintiff]’s equipment . . . include[ing] two pantographs,
24
     4
25     The cost-of-repair is relatively high because the compressor, where Ryconox was used
     as a rust preventative, is the heart of an HVAC unit, akin to the engine of a car. (Pl. Ex.
26
     7, ¶ 135.) But neither Nguyen nor any other authority gives manufacturers a free pass
27   when the undisclosed defect is expensive to fix. The high cost of repair is one of the
     reasons Carrier elected to sell the units without fixing the defect first (and without
28
     disclosing it either).
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   7
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 13 of 27 Page ID #:27635



 1   used for manufacturing printed circuit boards”); Safeco Ins. Co. v. J & D Painting, 17
 2   Cal. App. 4th 1199, 1202 (1993) (“As a general rule, a plaintiff in a suit for negligent
 3   damage to real property is allowed to recover either the cost of repair or the diminution
 4   in value, but not both.”); United States v. Sierra Pac. Indus., 2012 WL 1898945, at *3
 5   (E.D. Cal. May 23, 2012) (“For tortious injury to real property, the general rule is that
 6   the plaintiff may recover the lesser of (1) the diminution in the property’s fair market
 7   value, as measured immediately before and immediately after the damage; or (2) the cost
 8   to repair the damage and restore the property to its pretrespass condition, plus the value
 9   of any lost use.”). Obviously, none of these authorities concerned whether the “benefit-
10   of-the-bargain model of damages aligns with [Plaintiffs’] legal theory.” Nguyen, 932
11   F.3d at 821. Cases concerning tortious destruction of property are simply irrelevant here.
12         That Carrier was forced to resort to relying on these irrelevant authorities speaks
13   to the weakness of its position. As the Ninth Circuit explained in Nguyen, whether Mr.
14   Sikorsky’s calculations were correct, whether the defect is adequately remedied with a
15   compressor replacement or Zerol Ice injection, and whether the defect exists in all units
16   are all merits questions unrelated to class certification. See Nguyen, 932 F.3d at 821
17   (“Whether his proposed calculation of the replacement cost is accurate [and] whether the
18   clutch was actually defective . . . are merits inquiries unrelated to class certification.”).
19   What matters is that all of those questions will be answered through the presentation of
20   class-wide evidence. “Plaintiff[s’] theory is that the allegedly defective [compressor
21   contaminated with an unapproved rust inhibitor] is itself the injury, regardless of
22   whether the faulty [contamination] caused performance issues,” so whether the affected
23   units suffered from performance issues is irrelevant. Id. at 822.
24         Moreover, Carrier’s “windfall” argument falls apart under a “benefit-of-the-
25   bargain” analysis. For example, in Mr. Oddo’s instance, he bargained for a defect-free
26   HVAC unit priced at $1,169.48, which he purchased from a Carrier distributor and
27   installed himself, and Mr. Sikorsky calculated that the cost to remove the contamination
28   at the time of purchase is $946 (which is 81% of the purchase price, not 88% as Carrier
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   8
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 14 of 27 Page ID #:27636



 1   contends), and the cost to inject Zerol Ice, in the alternative, is $150. (See Pl. Ex. 29, at
 2   6, 10; Pl Ex. 7, at ¶¶ 18.D, 138-39, App’x D [listing for Mr. Oddo’s compressor model
 3   ZP24K5E-PFV-130]; Def. Ex. 20, at ¶ 37].) The measure of damages under the benefit-
 4   of-the-bargain analysis is the cost of “putting him in the position he would have enjoyed
 5   if the false representation [or omission] relied upon had been true,” whether it be $1,
 6   $100, or $1,000. Nguyen, 932 F.3d at 821 (quoting Stout, 586 P.2d at 1232). That the
 7   cost of repair is a significant percentage of the overall purchase price is not a valid basis
 8   to deny damages, much less class certification. Manufacturers do not get a free pass
 9   simply because the undisclosed defect is expensive to fix.5 On the contrary, that is all the
10   more reason that Carrier should have disclosed the defect. If anything, Carrier would
11   obtain a windfall if Mr. Oddo and the other Plaintiffs and members of the proposed
12   classes are not compensated for receiving less than what they bargained for. (See Pl. Ex.
13   8.)
14         In any event, as a district court summarized, “cases applying California law have
15   held that the cost of repair is an appropriate measure of damages in product-defect cases,
16   in particular ‘because it sets damages equal to the amount necessary to make a defective
17   part serviceable,’ thereby excluding any ‘windfall’ in excess of that amount.” In re Gen.
18   Motors LLC Ignition Switch Litig., 2019 WL 3564698, at *6 (S.D.N.Y. Aug. 6, 2019)
19   (citing Salas, 2019 U.S. Dist. LEXIS 77847, 2019 WL 1940619, at *12; In re Toyota
20   Motor Corp. Hybrid Brake Mktg., Sales Practices & Prods. Liab. Litig., 288 F.R.D. 445,
21   449-50 (C.D. Cal. 2013) aff’d sub nom. Kramer v. Toyota Motor Corp., 668 Fed. App’x
22   765 (9th Cir. 2016); Nguyen, 932 F.3d at 821)).
23         Third, Carrier conjures a convoluted argument demanding that Plaintiffs establish
24   Mr. Sikorsky’s damages model abide by some vague “principles of supply and demand.”
25   Br. at 11-12. But this requirement is, like the contrived “in the field” requirement, also
26   drawn from whole cloth. Though Carrier references Nguyen, the Ninth Circuit there
27
     5
       Conversely, Mr. Oddo would not be entitled to pay less than the price he bargained for
28
     if he discovered later that Carrier’s cost of producing the unit was negligible.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   9
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 15 of 27 Page ID #:27637



 1   never considered or even mentioned the “availability” of the repair, the “small
 2   percentage” of the cost of repair relative to the product, or the “dilemma of seeking a
 3   repair or risking their safety and property,” “factors” that Carrier states are necessary for
 4   a cost-of-repair damages model, which is reflected by Carrier’s failure to cite any
 5   portion of Nguyen. See generally Nguyen, 932 F.3d 811. Instead, it appears that Carrier
 6   cobbled this specious argument from instances where courts found that the proposed
 7   class-wide damages models were incomplete because they were based only on a conjoint
 8   analysis—which measures a consumer’s “subjective willingness to pay for a product in
 9   the absence of misleading omissions or misrepresentations”—without tethering the
10   analysis to “supply and market factors,” such as through a hedonic regression. In re
11   NJOY, Inc. Consumer Class Action Litig., 120 F. Supp. 3d 1050, 1121 (C.D. Cal. 2015);
12   see Saavedra v. Eli Lilly & Co., 2014 WL 7338930, at *4 (C.D. Cal. Dec. 18, 2014)
13   (“This raises the question of how to turn the relative valuation ascertained via conjoint
14   analysis into an absolute valuation to be awarded as damages.”); Zakaria v. Gerber
15   Prod. Co., 2017 WL 9512587, at *15, *21 (C.D. Cal. Aug. 9, 2017).
16         Of course, Mr. Sikorsky’s cost-of-repair damages model does not involve a
17   conjoint analysis. Carrier is attempting to confuse the analysis by inserting inapposite
18   concepts from conjoint analysis, which is typically used to measure damages where
19   valuing a product as-received depends on subjective factors. 6 Where a product is not
20   merely mislabeled but, rather, defectively manufactured, valuing the defective product
21
     6
       Conjoint analysis is a means of determining valuations that are largely subjective by
22
     surveying consumers to determine how they value a particular attribute. For example, if
23   a food product is labeled as “healthy,” when in fact it is loaded with sugar, a conjoint
     analysis would seek to determine the how consumers subjectively value the “healthy”
24
     attribute through a series of survey questions and subsequent economic analysis. At
25   bottom, however, this technique relies on collecting subjective responses. Thus, it is
     often used in cases where the value of the product as-received depends on consumers’
26
     subjective valuations of a mislabeled attribute, like: “safe” (In re NJOY, 120 F. Supp. 3d
27   at 1118); “healthy” (Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084, 1110 (N.D. Cal.
     2018)); or “natural” (Morales v. Kraft Foods Grp., Inc., 2017 U.S. Dist. LEXIS 97433,
28
     at *3 (C.D. Cal. June 9, 2017)).
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   10
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 16 of 27 Page ID #:27638



 1   as-received does not require conjoint analysis. Here, but for the contamination with the
 2   unapproved rust inhibitor, a contaminated air conditioner would be worth the exact same
 3   amount as a non-contaminated air conditioner. Thus, the cost to make the product non-
 4   defective—here, the cost to remove the contaminant—is an objective and
 5   straightforward method of determining damages, and as the Ninth Circuit concluded in
 6   Nguyen, it is consistent with omission claims and constitutes “a reasonable basis of
 7   computation.” 932 F.3d at 818.
 8         Carrier’s challenge on “principles of supply demand” has no application here
 9   because this is not a conjoint analysis damages model.
10         Fourth, Carrier argues that Mr. Sikorsky’s cost-of-repair damages model only
11   applies to California. But as Plaintiffs previously explained, the benefit-of-the-bargain
12   model is the most common form of measuring damages for fraud claims under Chapter
13   93A and the MMPA. Twin Fires Inv., LLC v. Morgan Stanley Dean Witter & Co., 837
14   N.E.2d 1121, 1135 (Mass. 2005); Shiplet v. Copeland, 450 S.W.3d 433, 441 (Mo. Ct.
15   App. 2014); 7 Shaulis v. Nordstrom, Inc., 865 F.3d 1, 12 (1st Cir. 2017). Further, there is
16   ample authority allowing repair costs under the MMPA and for common law fraudulent
17   concealment and negligent misrepresentation under Missouri law, as well as
18   Massachusetts Chapter 93A. See Faltermeier v. FCA US LLC, 2016 WL 10879705, at
19   *7 (W.D. Mo. May 26, 2016); Brown v. Bennett, 136 S.W. 3d 552, 557 (Mo. Ct. App.
20   2004); Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 490 (Mass. 2004); Shaulis, 865
21   F.3d at 12.8
22
     7
23     Carrier asserts, in a footnote, that Missouri law does not “require” damages that would
     result in a windfall. Br. at 13 n.5. As explained above, the only windfall that would
24
     occur is Carrier retaining the full profits it collected on defective units it knowingly sold
25   without disclosure.
     8
       Carrier once again misrepresents the law on damages under Missouri law set forth in
26
     Wasson v. Schubert, 964 S.W. 2d 520 (Mo. Ct. App. 1998) and Brown v. Bennet, 136
27   S.W.3d 552 (Mo. Ct. App. 2004). Wasson, which Brown quotes, explained the
     limitations to costs of repair regarding “damages to real property.” Wasson, 964 S.W. 2d
28
     at 525 (emphasis added); Brown, 136 S.W.3d at 557 n.3.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   11
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 17 of 27 Page ID #:27639



 1   II.   Dr. Johnson’s Opinion That Mr. Sikorsky’s Damages Model Is Not
           “Consistent” With Plaintiffs’ Theory Of Liability Is An Improper Legal
 2
           Conclusion
 3
 4         Plaintiffs explained in their opening brief that Dr. Johnson’s opinion that Mr.
 5   Sikorsky’s cost-of-repair damages model does “not provide an economic theory of class-
 6   wide harm that is consistent with Plaintiffs’ theory of liability” is an improper legal
 7   conclusion. MTE Johnson at 4-5 (emphasis added); (Def. Ex. 20, at ¶ 6). It is a thinly-
 8   veiled, if at all, conclusion that Plaintiffs’ damages model does not meet the Supreme
 9   Court’s pronouncement in Comcast that “at the class-certification stage (as at trial), any
10   model supporting a ‘plaintiff’s damages case must be consistent with its liability case . . .
11   .’” 569 U.S. at 35 (emphasis added).
12         Carrier’s response is that Dr. Johnson’s opinion is an “economic critique, not a
13   legal one” because Dr. Johnson included the magic “economic” label to his conclusion.
14   Br. at 13-15. But simply slapping on the term “economic” does not make it so. Cf. Gen.
15   Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in either Daubert or the
16   Federal Rules of Evidence requires a district court to admit opinion evidence that is
17   connected to existing data only by the ipse dixit of the expert.”). Indeed, the Court’s
18   decision in MJC Am., Ltd. v. Gree Elec. Appliances, Inc. of Zhuhai, which Carrier cites,
19   shows that Dr. Johnson’s opinion exceeds his purview as an economist and intrudes
20   upon the province of the Court. 2015 WL 12747947 (C.D. Cal. Apr. 14, 2015). There,
21   the rebuttal expert’s opinion merely pointed out that the affirmative expert was “silent as
22   to any mitigation by [MJC Supply] or [MJC America].” Id. at *5. The Court explained
23   that this was not a legal conclusion because the rebuttal expert “d[id] not opine that MJC
24   failed to mitigate its damages, or purport to instruct the fact finder as to the legal
25   meaning of mitigation, but instead merely notes that MJC’s experts failed to address this
26   issue entirely.” Id. Here, Dr. Johnson quite clearly offers an improper legal conclusion
27   when he asserts that Plaintiffs’ damages model—i.e., their “economic theory of class-
28
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   12
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 18 of 27 Page ID #:27640



 1   wide harm”—is not “consistent” with their liability theory, using the exact terminology
 2   of Comcast.9
 3          Meanwhile, another Court in this District found an expert opinion similar to Dr.
 4   Johnson’s to be an impermissible legal conclusion. In Morales v. Kraft Foods Grp., Inc.,
 5   the defendant’s rebuttal expert, like Dr. Johnson here, concluded that the damages model
 6   was “not an acceptable methodology for calculating class-wide damages to a reasonable
 7   degree of certainty.” 2017 WL 2598556, at *18 (C.D. Cal. June 9, 2017). Judge
 8   Kronstadt rejected it as “a legal conclusion, not an admissible expert opinion” and noted
 9   that it was “contradicted by persuasive district court decisions,” just as Dr. Johnson’s
10   conclusion is contradicted by Nguyen, a controlling decision. Id. The Court should find
11   the same here.
12   III.   Dr. Johnson’s Opinion That Mr. Sikorsky’s Damages Model Is Not
            “Consistent” With Plaintiffs’ Theory Of Liability Is Unreliable
13
14          As Plaintiffs also explained in their opening brief, Dr. Johnson’s conclusion that
15   Mr. Sikorsky’s cost-of-repair damages model does “not provide an economic theory of
16   class-wide harm that is consistent with Plaintiffs’ theory of liability” is also,
17   unsurprisingly, unreliable. MTE Johnson at 6-7. Dr. Johnson, an economist, predictably
18   does not comprehend the legal standard or Plaintiffs’ legal “theory of liability” to render
19   that opinion. Carrier apparently has no substantive response to this, instead pirouetting to
20   Dr. Johnson’s critique that Mr. Sikorsky’s analysis does not touch upon “the worth or
21   value of plaintiffs’ units, or about the prices plaintiffs paid for their units.” Br. at 16. Of
22   course, this is not the subject of Plaintiffs’ challenge, and Carrier’s inability to respond
23   again confirms the impropriety of Dr. Johnson’s conclusion that Mr. Sikorsky’s cost-of-
24   repair damages model does “not provide an economic theory of class-wide harm that is
25
     9
      Carrier’s other authority, In re NJOY, did not address whether the challenged opinion
26
     was a legal conclusion. There, the plaintiffs sought to disqualify the rebuttal expert only
27   on the grounds that she was “not an economics expert,” which the court rejected based
     on the rebuttal expert’s “education and academic experience.” In re NJOY, 120 F. Supp.
28
     3d at 1082.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   13
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 19 of 27 Page ID #:27641



 1   consistent with Plaintiffs’ theory of liability,” as well as its unreliability. (See Def. Ex.
 2   20, at ¶ 6.)
 3          Further, as already explained, Plaintiffs damages model does account for “the
 4   worth or value of Plaintiffs’ units,” and the value exchanged for them. Plaintiffs and
 5   class members bargained for non-defective air conditioners. The value they exchanged
 6   (i.e., price paid) was the bargained-for value of a non-defective air conditioner. In
 7   exchange, however, they received air conditioners that were defective because they are
 8   contaminated with Ryconox. But for the contamination, the value received would have
 9   been the same as the value of a non-contaminated unit, so the only difference between
10   the value actually received and the value that should have been received is the cost of
11   removing the contaminant. In other words, if the cost of removing the contaminant is
12   added into the bargain, then class members will receive the full value of their bargain.
13          Stated as an equation:
14                                (damages) = (value exchanged) – (value received).

15          Here, because of the omission, the value exchanged (i.e. price paid) was the
16   bargained-for value of a non-defective unit:
17                               (value exchanged) = (value of defect-free product).

18          The value received, however, was a defective product:
19                                 (value received) = (value of defective product).

20          Here, the only difference between a defective product and a non-defective product
21   is the presence of the defect. If the defect is fixed, a defective product is the same value
22   as a non-defective product. So, if the cost to repair is added to the value of a defective
23   product, it equals the value of a defect-free product.
24                  (value of defective product) + (cost to repair defect) = (value of defect-free product).

25          Using the principle of equality, this is the same as saying that the value of a
26   defective product is the value of a defect-free product minus the cost to repair the defect:
27                      (defective product) = (value of defect-free product) - (cost to repair defect).

28          So, the value received can be stated as:
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   14
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 20 of 27 Page ID #:27642



 1                (value received) = (value of a defect-free product) – (cost to repair defect).

 2          Putting these inputs into the original equation (i.e., (damages) = (value exchanged) –
 3   (value received)), the entire equation is:

 4   Damages = (value of a defect-free product) – (value of a defect-free product) – (cost to repair defect)

 5          Since the “value of a defect-free product” is subtracted from the “value for a
 6   defect-free product,” those terms cancel out, and the simplified equation is:
 7                                      Damages = cost to repair defect

 8          Thus, the model perfectly accounts for the value of what was exchanged and what
 9   was received.
10          For the less mathematically inclined, the model boils down to this: “[A]
11   reasonable jury could conclude that a consumer would demand that the purchase price of
12   a vehicle with a defect be reduced by the cost of remedying that defect.” Nguyen, at 820
13   (quoting Daniel, 2016 U.S. Dist. LEXIS 65723, 2016 WL 2899026, at *7). That is why
14   the Ninth Circuit concluded that cost of repair is a “reasonable basis of computation” in
15   product defect cases. Id. at 818.
16   IV.    Dr. Johnson’s Opinion Is Also Unreliable Because It Mischaracterizes
17          Plaintiffs’ Claims
18          As Plaintiffs explained in their opening brief, Dr. Johnson’s opinion is also
19   unreliable because Dr. Johnson analyzes Mr. Sikorsky’s damages model under the
20   incorrect prism that Plaintiffs’ claims are based on the manifestation of the Ryconox
21   defect, rather than the failure to disclose the defect itself. MTE Johnson at 7-8. Carrier’s
22   response is to, once again, mischaracterize the Ninth Circuit’s analysis in Wolin v.
23   Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1176 (9th Cir. 2010) and Nguyen. As
24   the Ninth Circuit repeatedly held (which is perhaps necessary as defendants like Carrier
25   repeatedly attempt to confuse the issue), “the sale of the [product] with the known defect
26   is the liability-triggering event, not when [or if] the [defect] manifests.” Nguyen, 932
27   F.3d at 820 (citing Daniel, 2016 U.S. Dist. LEXIS 65723, 2016 WL 2899026, at *7;
28   Kearney v. Hyundai Motor Co., 2010 U.S. Dist. LEXIS 68242, 2010 WL 9093204, at *5
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   15
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 21 of 27 Page ID #:27643



 1   (C.D. Cal. June 4, 2010) (internal quotations omitted) (“[I]f the receipt of a vehicle
 2   whose alleged defects reduced the car’s value and deprived the consumer of the benefit
 3   of the bargain, even when the alleged defects did not later materialize, then the loss was
 4   suffered at the moment of purchase . . . .”)).
 5         In other words, Plaintiffs here “do not seek damages for the faulty performance
 6   [of the product].” Id. at 822. Rather, Plaintiffs’ “theory is that the allegedly defective
 7   [product component] is itself the injury, regardless of whether [it] caused performance
 8   issues.” Id. The fact that there are different unit “models” is irrelevant if the same defect
 9   is present across all models. Indeed, Wolin imposes no requirement that commonality
10   can only be achieved for products of the same “make and model”; instead, those facial
11   attributes were only part of the many indications that there was commonality, including
12   the most significant, i.e., the “claims of all prospective class members involve the same
13   alleged defect.” Wolin, 617 F.3d at 1172. 10
14         Similarly, Carrier mischaracterizes Wolin as setting forth variations in damages
15   based on the manifestation of the common defect because Wolin commented that
16   “[w]hether [class members] experienced premature tire wear at six months, nine months,
17   or later goes to the extent of their damages.” Id. at 1175. But Wolin immediately went on
18   to state that “Gable and Wolin, like the rest of the class, may have a viable claim
19   regardless of the manifestation of the defect.” Id. (emphasis added). Critically, the
20   claims in Wolin included breach of warranty claims, which include any proximate
21   damage in addition to the standard “benefit of the bargain” damages, and so for those
22   claims, damages may have depended on how frequently class members had to change
23   their tires. See id. at 1171 (“Appellants also allege that Land Rover breached its
24   warranties by failing to cover the entire cost of . . . replacing the tires.”). Wolin never
25
     10
        Moreover, just 46 compressor models account for 99% of the class units. (Pl. Ex. 7 at
26
     35 n.12.) Carrier’s argument that there are “hundreds of different makes, models, and
27   sizes of units that can be paired into thousands of combinations in the home,” is a
     distortion that has no real relevance, since all of the class units can be identified with
28
     precision and all of them unquestionably contain Ryconox.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   16
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 22 of 27 Page ID #:27644



 1   suggested, however, that damages for omission or misrepresentation claims depended on
 2   the number or frequency of tire changes. Nguyen makes clear that is not the case. See
 3   Nguyen, 932 F.3d at 818 (quoting Cal. Com. Code § 2714) (“The measure of damages
 4   for breach of warranty is the difference at the time and place of acceptance between the
 5   value of the goods accepted and the value they would have had if they had been as
 6   warranted, unless special circumstances show proximate damages of a different
 7   amount.”); Wolin, 617 F.3d at 1175 (“Gable and Wolin and the class seek to recover
 8   pursuant to the same legal theories: violation of consumer protection laws, breach of
 9   warranty, and unjust enrichment.”).11
10         Indeed, the Ninth Circuit in Nguyen explained that there was no individualized
11   inquiry necessary as the plaintiff there, like Plaintiffs here, did “not seek damages for the
12   faulty performance” caused by the defect and was narrowly focused on the “benefit of
13   the bargain” lost as the “allegedly defective [component] is itself the injury.” Nguyen,
14   932 F.3d at 822.
15   V.    Dr. Johnson Is Not Qualified To Criticize Mr. Sikorsky’s Opinion That The
16         Presence Of Ryconox Is A Defect
17         As Plaintiffs discussed in their opening brief, Dr. Johnson’s opinion that Mr.
18   Sikorsky “improperly assumes that all units containing Ryconox are defective” is
19   beyond his qualifications as an economist with no engineering or HVAC manufacturing
20   experience. MTE Johnson at 9; (Def. Ex. 20, at ¶ 6). Notwithstanding two pages of
21   bluster, Carrier implicitly concedes this with its clarification that “Dr. Johnson is not
22   offering any opinion regarding whether the class units were . . . defective.” Br. at 20.
23         The two pages of bluster appear to be a continuation of Carrier’s continued
24   inability to accept the Ninth Circuit’s holding in Wolin that the existence of the defect is
25   distinct from the manifestation of the defect. 617 F.3d at 1173. Specifically, Carrier
26   11
        Carrier also cites Baker v. Microsoft Corp., 797 F.3d 607 (9th Cir. 2015), but the
27   language it quotes from Baker is simply drawn from the Ninth Circuit’s summary in
     Wolin in the context of reviewing the district court’s order striking class actions. It is of
28
     no relevance here.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   17
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 23 of 27 Page ID #:27645



 1   argues that Dr. Johnson’s background in econometrics qualifies him to opine that only
 2   products that fail are defective and that damages vary because the units experience
 3   different types of failures. Br. at 18-20. But Carrier does not, because it cannot, explain
 4   how econometrics, i.e., “the application of statistics to economics,” sheds light on legal
 5   principles distilled by the Ninth Circuit.
 6          Instead, Dr. Johnson’s understanding of the nature of the defect, its manifestation,
 7   and their relation to Plaintiffs’ claims, have, again, been repeatedly rejected by the Ninth
 8   Circuit. See Nguyen, 932 F.3d at 822 (“Nissan’s argument, however, conflates cases
 9   where a defect causes an injury, and those, like this one, where the defect itself is the
10   injury.”).
11          Mr. Sikorsky, a professional engineer with long experience with air conditioners,
12   is well-qualified to opine that the air conditioners here are defective. Dr. Johnson’s
13   observation that Carrier received failure reports for “only” about         of the units in the
14   first 3-4 years of operation (which is only about one-fourth or less of the useful life of an
15   air conditioner) does not qualify him to dispute Mr. Sikorsky’s opinion. Moreover, while
16                is a startlingly high reported failure rate for just the first few years of
17   operation, it is also far less than the actual failure rate for reasons Plaintiffs have already
18   explained. MTE Johnson at 10 n.5. Dr. Johnson has veered far out of his lane in opining
19   that Ryconox contamination is not a defect.
20   VI.    Dr. Johnson Improperly Calculated Reported Failure Rates
21          Plaintiffs also identified in their opening brief Dr. Johnson’s improper calculation
22   of the reported failure rate, as the denominator used in his calculation includes 123,000
23   units that unquestionably did not contain the defect, i.e., Ryconox. MTE Johnson at 10-
24   12. As Plaintiffs noted, even Carrier’s other expert, Dr. White, agreed that the use of that
25   denominator is incorrect. See id.
26          As it is wont to do, Carrier first responds with more irrelevant rhetoric that Dr.
27   Johnson and Mr. Sikorsky “appl[ied] the same general methodology to calculate failure
28   rate,” i.e., finding the reported failure rate percentage by dividing the number of
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   18
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 24 of 27 Page ID #:27646



 1   defective units where the defect manifests by the total number of defective units. Br. at
 2   20. Rhetoric aside, Carrier defends Mr. Johnson’s use of the incorrect denominator first
 3   by characterizing it as a factual dispute that does not merit exclusion, and then it doubles
 4   down on Dr. Johnson’s incorrect denominator claiming that those units were on an
 5   overinclusive list prepared by Carrier that “may have” contained Ryconox, id. at 20-22
 6   (emphasis added), even though Carrier knows that a large number of them actually did
 7   not contain Ryconox. But as this Court found in Miller, such equivocal language renders
 8   Dr. Johnson’s conclusion unreliable. See Miller, 2015 WL 7776794, at *20, *20 n.5
 9   (rejecting expert conclusions couched with impreciseness such as “if it is determined”
10   and “suggests that it may be possible”). Carrier also refers to Dr. Johnson’s deposition
11   testimony that his “ultimate opinion” would not change because, whether using Mr.
12   Sikorsky’s numbers or his, the failure rate is still below 100%, 50%, or 20%.
13         In an effort to deflect attention from Dr. Johnson’s erroneous failure-rate
14   calculation, Carrier again points at Mr. Sikorsky and claims he used a denominator that
15   did not include affected units manufactured in August 2014. Br. at 21. Mr. Sikorsky,
16   however, used as his denominator the number of affected units from Carrier’s White
17   Paper. (See Pl. Ex. 1, at 18; Pl. Ex. 7, at ¶ 59; Def. Ex. 13, at 19.) That denominator is
18   what Carrier’s own designee testified “is the number that I roughly recall.” (Pl. Ex. 104,
19   at 223:17-22; see also Pl. Ex. 104, at 220:17-224:13 [Carrier’s designee testifying that
20   using the White Paper denominator, the calculated failure rate of                       was
21   approximately “what [Carrier]                          .”]; Pl. Ex. 1, at 18; Def. Ex. 13, at
22   19 [“Updated December 2014” version of the White Paper].) 12 Dr. Johnson did not use
23   that number—despite Carrier’s own testimony of its accuracy. Instead, Dr. Johnson used
24   some other number that actually included over 120,000 units that did not contain
25
26
     12
27     Exhibit 104 is attached to the Second Supplemental Mathews Declaration in Support
     of Plaintiffs’ Renewed Motion for Class Certification filed concurrently with this
28
     motion.
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   19
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 25 of 27 Page ID #:27647



 1   Ryconox, and Dr. Johnson admitted that he never even asked Carrier to confirm that
 2   they in fact did contain Ryconox. (Pl. Ex. 72, at 128:13-17.)
 3         Carrier states that if Dr. Johnson were to limit the denominator that he used to
 4   only those units that contain Ryconox—including those manufactured in August 2014—
 5   the failure rate would be         (Br. at 22-23), which is not materially different from Mr.
 6   Sikorsky’s calculated failure rate of           . (See Pl. Ex. 7, at ¶ 59.) Dr. Johnson’s
 7   calculated failure rate of        however, is      too low.
 8         Worse, when confronted with his clear error, Dr. Johnson refused to admit it. (See
 9   Pl. Ex. 72, at 127:3-16.) Carrier’s attempts to downplay this error and deflect attention
10   from Dr. Johnson are seriously misguided, but the fact remains that Dr. Johnson
11   included 123,000 units in his denominator that did not contain Ryconox, and this is no
12   trivial error—it materially understates his results by at least     . See MTE Johnson at
13   10-11.
14         At bottom, Carrier’s meandering defense concedes that the denominator Dr.
15   Johnson used was overinclusive (and thus deflated the actual failure rates), confirms Dr.
16   Johnson’s inability to distinguish between the existence of a defect and its manifestation,
17   establishes Dr. Johnson’s unwavering adherence to his conclusions regardless of the
18   facts, and suggests that Dr. Johnson’s sloppy and misguided approach towards this
19   straightforward calculation is of no moment because the figures are relatively close
20   anyway. Of course, these reliability lapses cannot warrant exclusion on Daubert grounds
21   at the class certification stage under Sali. Nevertheless, they establish that Dr. Johnson’s
22   opinions are simply not reliable or credible as a whole, and merit little, if any, attention
23   from the Court in deciding class certification.
24                                         CONCLUSION
25         For the reasons explained above, Plaintiffs respectfully request that the Court give
26   little, if any, weight to the Dr. Johnson’s Report in connection with Plaintiffs’ Renewed
27   Motion For Class Certification.
28
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   20
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 26 of 27 Page ID #:27648



 1
     DATED: December 20, 2019                      Respectfully submitted,
 2
                                            By:    Timothy N. Mathews
 3
                                                   Timothy N. Mathews (Pro Hac Vice)
 4                                                 Zachary P. Beatty (Pro Hac Vice)
 5                                                 Chimicles Schwartz Kriner &
                                                   Donaldson-Smith LLP
 6                                                 One Haverford Centre
 7                                                 361 West Lancaster Avenue
                                                   Haverford, PA 19041
 8                                                 Telephone: (610) 642-8500
 9                                                 Facsimile: (610) 649-3633
                                                   Email: tnm@chimicles.com
10                                                        zpb@chimicles.com
11
                                                   James C. Shah (SBN 260435)
12                                                 SHEPHERD FINKELMAN
13                                                 MILLER & SHAH, LLP
                                                   1845 Walnut Street, Suite 806
14                                                 Philadelphia, PA 19103
15                                                 Telephone: (610) 891-9880
                                                   Facsimile: (866) 300-7367
16                                                 Email: jshah@sfmslaw.com
17
                                                   Kolin C. Tang (SBN 279834)
18                                                 SHEPHERD FINKELMAN MILLER &
19                                                 SHAH, LLP
                                                   1401 Dove Street
20                                                 Suite 540
21                                                 Newport Beach, CA 92660
                                                   Phone: 323-510-4060
22                                                 Fax: 866-300-7367
23                                                 ktang@sfmslaw.com
24
25
26
27
28
     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   21
 Case 8:15-cv-01985-CAS-E Document 276 Filed 12/20/19 Page 27 of 27 Page ID #:27649



 1                                CERTIFICATE OF SERVICE
 2         I certify that on December 20, 2019, a copy of the foregoing Plaintiffs’ Reply in
 3   Support of Motion to Limit Consideration of the Expert Report of Dr. John H. Johnson
 4   was served electronically through the court’s electronic filing system upon all parties
 5   appearing on the court’s ECF service list.
 6
 7
 8
 9
                                                    /s/ Timothy N. Mathews
10                                                  Timothy N. Mathews
                                                    Attorney for Plaintiffs
11
12
13
14
             ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4(a)(2)
15         The filer attests that the other signatory listed, and on whose behalf the
16   filing is submitted, concur in the filing’s content and has authorized the filing.
17
18   Dated: December 20, 2019                       Kolin C. Tang
19                                                  Kolin C. Tang (SBN 279834)
                                                    SHEPHERD, FINKELMAN,
20
                                                    MILLER & SHAH, LLP
21                                                  1401 Dove Street
                                                    Suite 540
22
                                                    Newport Beach, CA 90660
23                                                  Telephone: (323) 510-4060
                                                    Facsimile: (866) 300-7367
24
                                                    Email: ktang@sfmslaw.com
25
26
27
28

     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO LIMIT CONSIDERATION OF DR. JOHNSON
     No. 8:15-cv-01985 CAS (Ex)                                                   22
